DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.  Claims 8 and 21-27 are amended.  Claims 8-27 are pending.  

Claim Objections
Claims 8 and 25 are objected to because of the following informalities:  
In claim 8, lines 5-6, Applicant recites “whereby facilitating natural air convection to cool said substrates”.  Appropriate correction is required.
In claim 25, lines 1-2, Applicant recites that that substrates are spaced apart by a gap “of adjustable length”.  It is unclear what Applicant means by this recitation, as there is no indication in Applicant’s disclosure that the length of the gap can be “adjustable” (at least after assembly), although perhaps Applicant intended to recite that prior to assembly, the gap can vary depending on the desired length?  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially opening said gap to the ambient air along the perimeter of said substrates” (emphasis added) in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s disclosure contains at least three distinct embodiments where the opening to the gap along the perimeter of the substrates is different.  For example, the embodiment in Figure 1 appears to illustrate that the entire perimeter of the substrates is open to the gap (see at least Figure 1, although it is unclear exactly where supports 17 are positioned), the embodiment in Figure 2 appears to illustrate that only a portion of the perimeter of the substrates is open to the gap at openings 212 (see Figure 2), and Figures 4-5 appear to illustrate that most of the perimeter of the substrates is open to the gap except where supports 412 are positioned which may block the opening and the flow of natural air convection.  While the term “substantially opening said gap” could be interpreted as requiring that some of the gap not be opened (as in the embodiments of Figure 2 and Figures 4-5), there is still no indication of what percentage or amount of the perimeter is blocked by the areas between window openings 212 in Figure 2 or blocked by the supports 412 in Figures 4-5 constitutes “substantially”.  Does it mean that at least 50% of the perimeter be opened to gap?  Or 75%, or 90%?  And does it mean that the opening must be less than 100%?  In other words, there is no clear and definite scope in the recitation “substantially opening said gap to the ambient air along the perimeter of said substrates”.   Accordingly, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claims 9-13 are rejected under this provision based on their dependency on claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gielen et al (US 2011/0248618).
Regarding claim 8, Gielen discloses a method of providing illumination comprising: providing a first substrate 9 mounted with first set of light emitters 7a,7b,7c, providing a second substrate 9 mounted with second set of light emitters 7a,7b,7c), spacing the substrates apart by a predetermined gap, substantially opening the gap to the ambient air along the perimeter of the substrates (see at least Fig. 9 and grates 43 that substantially open to gap to the ambient air along the perimeter of the substrates), whereby facilitating natural air convection to cool said substrates, providing electrical power to drive the light emitters, orienting the substrates 9 such that light emanating from the first light emitters is in substantially opposite direction to light emanating from the second light emitters, and diffusing light (see para [0014] and claim 11 which teaches outer shell material can be diffusely transparent or translucent) emitted by first and second light emitters, whereby, the substrates and the light emitters provide substantially uniform all-around illumination (note: the phrase “substantially uniform all-around illumination” is generally vague and unclear; the light emitters 7a,7b,7c in Gielen provide illumination all around the area that is enclosed by diffusion bulb 3, and the bulb 3 (rather than “the substrates and the light emitters”) that actually provides the uniform distribution of light, as in Applicant’s invention) and are cooled by ambient air circulation (see at least Figure 9 and paragraphs [0014]-[0041]).
Regarding claim 9, the substrates 9 in Gielen are polygonal (see at least Figure 9).  
Regarding claim 10, the substrates 9 in Gielen are oriented vertically for maximum air convection in the gap (see at least Figure 9).  
Regarding claim 11, the electrical power in Gielen is direct current (see at least Figure 3B and paragraph [0038]).  
Regarding claim 13, the light from the emitters 7a,7b,7c in Gielen is diffused by secondary optics (outer shell of the bulb can be diffusely transparent or translucent and is a second optic, see para [0014] and claim 11).  
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al (US 2014/0009936).
Regarding claim 14, Hata discloses an assembly method of a solid state lighting apparatus comprising: securing a power supply (drive circuit and/or circuit board 451 which contains the drive circuit, see Figures 10 and 16 and paras [0129], [0143] and [0243]  which teach that drive circuit and/or circuit board can be positioned within 302 and/or within 101) inside a first optic (at least 302 or collective 302,101; see also Figure 18 and paragraph [0206] which teaches that side face 302b “reflects light”, thus 302 serves as an optic), securing a first substrate 11 (see Figures 3 and 18), mounted with a first set of light emitters 15, on to the first optic 302, securing a support structure 208 to the first substrate, securing a second substrate 31 (see Figures 6 and 18), mounted with a second set of light emitters 35, on to said support structure, securing a second optic (at least 211) to the second substrate, and providing means of electrical connections (at least 207) to and between said the supply and the substrates (see at least Figures 3, 6, 10 and 18 and paragraphs [0067]-[0243]).  
Regarding claim 15, the substrates and the support structure in Hata constitute a unitary assembly secured to the optics (see at least Figures 18).  
Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-1050278).
Regarding claim 21, Park discloses a solid state lighting unitary assembly comprising: a first substrate (one of 300, for example top substrate 300 in Fig.3) configured to mount at least a first solid state light emitting device (310,320) thereon; a second substrate (second of 300; for example bottom substrate 300 in Fig. 3), configured to mount at least a second solid-state light emitting device (310,320) thereon; spaced apart from the first substrate by predetermined uniform gap substantially comprised of air; the gap configured to be completely open to the ambient air along the perimeter defined by the substrates; and a support structure (one of 400 between two substrates); whereby the first substrate 300 supports the second substrate 300 in conjunction with the support member 400 (see at least Figures 1-4b and paragraphs [0001]-[0062]). 
Regarding claim 22, Applicant does not positively claim this limitation (“can” makes the limitation optional).  Examiner notes, however, that the support structure 400 in Park houses electrical connectors 500 which electrical connect the substrates 300 (see at least Figures 1-4b and paragraphs [0001]-[0062]). 
Regarding claim 23, the recitation that the assembly is “molded together with an electrically insulating but thermally conductive material” relates to a process of making the device and does not impart any structural limitations on the device (see at least MPEP 2113: “The patentability of a product does not depend on its method of production).          
Regarding claim 24, the substrates 300 in Park are spaced apart by a gap of at least 1 mm (see at least Figures 1-3).  
Regarding claim 25, the substrates 300 in Park are spaced apart by a gap (see at least Figure 3; Examiner notes that Park teaches in paragraph [0034] that the length of the supports 400 can vary, thus the length of the gap between substrates 300 can vary).
Regarding claim 26, the support member 400 in Park is cylindrical (see at least Figures 2-3).  
Regarding claim 27, the support member 400 in Park houses electrical connections (at least 500 and/or 330) between the substrates 300 (see at least Figures 1-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gielen et al (US 2011/0248618).
Regarding claim 12, Gielen generally teaches that various colors of light emitters may be used (see at least para [0037]) but does not specifically teach that the color of light from the first emitters be different than the color of light emitted by the second emitters.  However, providing light emitters of different colors is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different colored light from the first and second emitters in order to achieve the stated objective of providing different colored light emitters and to provide a various color options and color temperatures within the lighting device.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al (US 2014/0009936).
Regarding claim 16, Hata does not specifically teach that the optics 302,211 be configured to have diffusive properties.  However, diffuse reflectors are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the optics 302,211 be configured to have diffusive properties in order to diffusely reflect the light from the light emitters for a more uniform light distribution.
Regarding claims 17 and 19, Hata does not specifically teach that the securing of the optics and substrates involve snap-fit techniques or ultrasonic welding.  However the use snap-fit techniques and ultrasonic welding to secure light emitting components is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to secure the optics and substrates in Hata by snap-fit or ultrasonic welding in order to quickly and conveniently attach substrates and optical components together for a long-lasting bond.    

Allowable Subject Matter
Claims 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicant’s arguments filed September 23, 2022 with respect to the rejections of claims 21-27 have been considered but are moot based on the new ground of rejection set forth above, said new grounds being necessitated by Applicant’s amendment.
Applicant's arguments filed filed September 23, 2022 with respect to the rejections of at least independent claims 8 and 14 have been fully considered but they are not persuasive.  Regarding claim 8, Examiner first notes the new rejection set forth above under 35 U.S.C. 112(b) as being indefinite for including the relative term “substantially”.  Regarding the prior art rejection under Gielen, Examiner respectfully disagrees with Applicant’s submission that the gap between the substrates 9 in Gielen is not substantially open to the ambient air along the perimeter of the substrates.  As illustrated Figure 9, the gap is substantially open to the ambient air along the perimeter of the substrates 9 by grates 43 to allow air flow in the directions indicated by arrows 45.  The grates 43 allow air flow between the substrates 9 which facilitates “natural air convection” both when the fan is off, and also when the fan is operating there is a transfer of ambient air between the substrates 9 (see Fig. 9 and arrows 45) because the gap is opened by grates 43, thus the opening to the gap clearly facilitates “natural air convection” with or without the fan being activated.  Accordingly, the rejection is maintained.
Regarding claim 14, Examiner respectfully disagrees with Applicant’s submission that element 302 in Hata is not an optic.  Hata teaches in paragraph [0122] that an outer surface of base 302 has “a light reflecting function”, and again in paragraph [0206] teaches that side face 302b “also reflects light, thereby contributing an increase in light component of the LED light bulb 700”, and adds in paragraph [0206] that the side face 302b is provided in a position “where a luminous intensity of the light “C” is not blocked”.  Hata could not be more clear that the base 302 has a light reflecting function, particularly at the side face 302b (as also illustrated by the light ray in Figure 18 reflecting off side face 302b).  Accordingly, element 302 in Hata is properly designated “a first optic”.  The rejection is therefore maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875